Holmes, J.
The averment in each declaration, that the alleged libel was published concerning the plaintiff, is sufficient to identify the W. J. Hurley and Patrick Gillan mentioned in the publication with William J. Hurley and Patrick Gillan, the plaintiffs, respectively. Chenery v. Goodrich, 98 Mass. 224. If, therefore, a charge is made in that publication against the Hurley and Gillan mentioned there, which is libellous on its face, the plaintiffs have a good cause of action to that extent. We say to that extent, for words that do not necessarily refer to Hurley or Gillan are not within the scope of the declaration as it stands. The only statement in terms referring to them is this : “ He had been informed that policies on his son’s life were held by Dr. Hennessey, W. J. Hurley, Patrick Gillan,” and others. *336But the article is headed “ Was his a ‘graveyard’ case?” and begins thus: “ The death of John F. Downing, who was buried on Tuesday, has revived the matter of graveyard insurance. It is reported that several men had policies on his life, knowing when they were issued that he was suffering from consumption, which policies, it is alleged, were obtained through a fraudulent physical examination by Dr. Hennessey.” We think that, taking the title and opening sentence of the article into account, the public might well infer that the mention of the plaintiffs as holding policies was intended to suggest that they were among the “ several men ” who are referred to in the beginning as having policies obtained through a fraudulent examination by Dr. Hennessey. There seems to be no other reason for mentioning them, and the joinder of Dr. Hennessey’s name with theirs strongly confirms our opinion. It is plainly implied that these men were parties to the alleged fraud by which the policies were obtained. Such an intimation is libellous, however indirectly made, and not the less so that it is introduced simply as what had been reported or alleged. The demurrer therefore must be overruled : but, if either of the plaintiffs considers that he is touched by any further innuendo or statement in the article, he must amend his declaration before he can make it part of his cause of action.
Judgment reversed, and demurrer overruled.